In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-795V
                                       Filed: May 14, 2015
                                           Unpublished

****************************
LINDA HEEG,                                *
                                           *
                     Petitioner,           *      Ruling on Entitlement; Concession;
      v.                                   *      Influenza or Flu Vaccine; Shoulder
                                           *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *      (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On August 29, 2014, Linda Heeg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused by the influenza vaccine she received on September 23, 2013. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On May 14, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 7. Specifically, respondent “believes that the alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”) and it was caused in fact by
the influenza vaccine she received on September 23, 2013.” Id. Furthermore,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
respondent did not identify another cause for petitioner’s injury and agrees that
petitioner’s injury lasted for more than six months. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2